J-S21031-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: D.A.H., A/K/A               IN THE SUPERIOR COURT OF
D.H., A MINOR                                         PENNSYLVANIA



                       v.

APPEAL OF: E.H., FATHER

                                                    No. 3011 EDA 2015


                Appeal from the Decree September 9, 2015
          In the Court of Common Pleas of Philadelphia County
Family Court at No(s): CP-51-AP-0000262-2015; CP-51-DP-0002032-2012

BEFORE: BENDER, P.J.E., LAZARUS, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                      FILED MARCH 02, 2016

       Father appeals from the September 9, 2015, decree entered in the

Court of Common Pleas of Philadelphia, Family Court, Juvenile Division,

which involuntarily terminated his parental rights to his minor daughter,

D.A.H. (“Child”), born in September of 2003.      In addition, Father appeals

from the order entered on that same date, which changed Child’s

permanency goal to adoption.1 We affirm.

       Father has an extensive criminal history, and following his January 21,

2010, arrest in connection with a homicide, Father was convicted of second-

degree murder and sentenced to life in prison. On October 17, 2012, the
____________________________________________


1
  The parental rights of Child’s mother, R.N., were terminated by a separate
decree. Mother is not a party to the instant appeal and she has not filed a
separate appeal.



*Former Justice specially assigned to the Superior Court.
J-S21031-16


Department of Human Services of Philadelphia Count (“DHS”) received a

General Protective Services report alleging that, on October 10, 2012,

Mother was admitted to Interim House for drug and alcohol treatment.

However, the report further alleged that, on October 16, 2012, Mother left

the treatment facility after she was found to be in possession of drug

paraphernalia and tested positive for narcotics.

      After learning Mother was not complying with substance abuse

treatment, DHS filed a dependency petition, and on November 19, 2012,

Child was adjudicated dependent. Child remained in Mother’s physical

custody but under DHS’s supervision, and Mother was referred to the Clinical

Evaluation Unit.

      On August 19, 2013, at a permanency review hearing, the trial court

discovered that Child was residing with Mother at the house of one of

Mother’s friends. DHS subsequently learned that one of the members living

in the house had been convicted of aggravated assault, and Child did not

have appropriate bedding in the house.     Accordingly, the matter proceeded

to another permanency review hearing on November 20, 2013, at the

conclusion of which the trial court concluded it was in Child’s best interest to

be removed from Mother’s care. During the November 20, 2013, hearing,

Mother revealed to the court Child’s Father’s identity.

      On February 19, 2014, at a permanency review hearing, the trial court

ordered a Parent Location Services (“PLS”) search to be conducted in order


                                     -2-
J-S21031-16


to find Father; however, Father was unable to be located.     The trial court

noted that Father had not availed himself of DHS. Following a permanency

review hearing on May 20, 2014, the trial court ordered another PLS on

Father and the trial court again noted that Father had not availed himself of

DHS. At a subsequent permanency review hearing on February 13, 2015,

the trial court found that Father was incarcerated at SCI Greene, a State

Correctional Institution, under the alias of E.L.

      On April 15, 2015, DHS filed a petition for the involuntary termination

of Father’s parental rights to Child, and on August 10, 2015, the trial court

held a hearing regarding the termination of parental rights, as well as

whether a goal change was necessary.          At the hearing, Father, Megahn

Vanblarcum, a case manager for Community Umbrella Agencies (“CUA”),

Child, and Margaret Littlefoot, an outcome specialist for CUA, testified.

Mother was not present at the hearing.

      Father was represented by counsel and available from the prison via

telephone.   Father admitted that he has been in prison since January of

2010, and the last time he saw Child was at Christmas time in 2009. N.T.,

8/10/15, at 18. He indicated that, after he went to prison, he lost contact

with Mother and had no contact with Child. Id. He had not seen, spoken to,

or written to Child in the five years prior to the hearing.   Id. at 19, 26.

Father admitted that he is not with Child to make sure she is safe and that




                                      -3-
J-S21031-16


the first time he wrote a letter to DHS inquiring about Child was when he

learned of the termination proceedings. Id. at 20-21.

      He testified that, prior to going to prison in January of 2010, he

worked “under the table” and received mental health services. Id. at 23-24.

Also, prior to January of 2010, he did not live with Mother and Child,

although he would visit Child a “couple of times throughout the month.” Id.

at 19, 24.    However, he admitted that, prior to January of 2010, he had

been in prison for other periods of Child’s life, although generally not longer

than eight or nine months at a time.        Id. at 22. Father indicated he had

filed a criminal appeal from his life sentence and, in the event he was

released, he wanted full custody of Child. Id. at 23.

      Ms. Vanblarcum testified she made outreach efforts to Father in the

beginning of May of 2015. Id. at 32. She confirmed that Child is in a pre-

adoptive home and Child has not expressed any wish to contact Father. Id.

at 33-35.

      Child, who was at the time eleven years old, testified she has had no

contact with Father for five or six years. Id. at 38-39. As to whether she

wanted to contact him during this time, she indicated her mind “wasn’t really

set on it.”    Id. at 39. Child testified she was happy with her current

placement; however, she would like contact with Father in the form of

letters or telephone calls. Id. at 40-41.




                                     -4-
J-S21031-16


      Ms. Littlefoot testified that, in February of 2015, she sent an outreach

letter to Father at the SCI Greene facility informing him that Child was in

DHS’s care. Id. at 41-42. Father did not respond to her until July of 2015.

Id. at 43.

      The matter continued to another hearing on September 9, 2015, at

which Ms. Vanblarcum again testified.      She indicated that Child had been

having a rough time since the last hearing, she was removed from her foster

home, and she was placed with Paternal Aunt. N.T., 9/9/15, at 13-15. Ms.

Vanblarcum indicated Child wants to remain with Paternal Aunt. Id. at 15.

Ms. Vanblarcum testified it would be in Child’s best interest for the goal to be

changed to adoption. Id. at 18-19.

      The trial court subsequently filed a decree involuntarily terminating

Father’s parental rights to Child and an order changing Child’s permanency

goal to adoption.

      On November 7, 2015, Father timely filed notices of appeal, along with

a concise statement of matters complained of on appeal pursuant to

Pa.R.A.P. 1925(a)(2)(i) and (b).    Father raises the following issues, which

we set forth verbatim:

      1. Did the trial court abuse its discretion when terminating
         Father’s parental rights under [Subection] 2511(b) without
         taking into account the emotional needs of Child, and relying
         solely, for the purpose of satisfying the requirements of
         “needs and welfare of child” of the subsection, on the
         testimonies of the social worker and not considering Child’s
         testimonies, and, therefore, terminating Father’s parental
         rights on non[-]competent or insufficient evidence?

                                     -5-
J-S21031-16



      2. Did the trial court err in changing Child’s [p]ermanency [g]oal
         to [a]doption when the prospective adopting family had not
         been certified and creat[ing] the risk of making Child an
         orphan subsequent to the termination of [F]ather’s parental
         rights?

Father’s Brief at 2.

      Initially, we set forth our standard of review regarding orders

terminating parental rights:

            The standard of review in termination of parental rights
      cases requires appellate courts to accept the findings of fact and
      credibility determinations of the trial court if they are supported
      by the record. If the factual findings are supported, appellate
      courts review to determine if the trial court made an error of law
      or abused its discretion. A decision may be reversed for an
      abuse of discretion only upon demonstration of manifest
      unreasonableness, partiality, prejudice, bias, or ill-will. The trial
      court’s decision, however, should not be reversed merely
      because the record would support a different result.

In re T.S.M., 620 Pa. 602, 628, 71 A.3d 251, 267 (2013) (quotations,

quotation marks, and citation omitted).

      Termination of parental rights is governed by Section 2511 of the

Adoption Act, 23 Pa.C.S.A. §§ 2101-2938, which requires a bifurcated

analysis.

      Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing
      evidence that the parent’s conduct satisfies the statutory
      grounds for termination delineated in S[ubs]ection 2511(a).
      Only if the court determines that the parent’s conduct warrants
      termination of his or her parental rights does the court engage in
      the second part of the analysis pursuant to S[ubs]ection
      2511(b): determination of the needs and welfare of the child
      under the standard of best interests of the child. One major
      aspect of the needs and welfare analysis concerns the nature

                                      -6-
J-S21031-16


      and status of the emotional bond between parent and child, with
      close attention paid to the effect on the child of permanently
      severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa.Super. 2007) (citations omitted).

      In this case, the trial court terminated Father’s parental rights

pursuant to Subsections 2511(a)(1), (2), (5), (8), and (b), which provide as

follows:

            (a) General rule.--The rights of a parent in regard to a
      child may be terminated after a petition filed on any of the
      following grounds:

           (1) The parent by conduct continuing for a period of
           at least six months immediately preceding the filing
           of the petition either has evidenced a settled purpose
           of relinquishing parental claim to a child or has
           refused or failed to perform parental duties.

           (2) The repeated and continued incapacity, abuse,
           neglect or refusal of the parent has caused the child
           to be without essential parental care, control or
           subsistence necessary for his physical or mental
           well-being and the conditions and causes of the
           incapacity, abuse, neglect or refusal cannot or will
           not be remedied by the parent.

                               *     *     *

           (5) The child has been removed from the care of the
           parent by the court or under a voluntary agreement
           with an agency for a period of at least six months,
           the conditions which led to the removal or placement
           of the child continue to exist, the parent cannot or
           will not remedy those conditions within a reasonable
           period of time, the services or assistance reasonably
           available to the parent are not likely to remedy the
           conditions which led to the removal or placement of
           the child within a reasonable period of time and
           termination of the parental rights would best serve
           the needs and welfare of the child.

                                   -7-
J-S21031-16



                                *        *        *

            (8) The child has been removed from the care of the
            parent by the court or under a voluntary agreement
            with an agency, 12 months or more have elapsed
            from the date of removal or placement, the
            conditions which led to the removal or placement of
            the child continue to exist and termination of
            parental rights would best serve the needs and
            welfare of the child.


                                    *         *       *

             (b) Other considerations.—The court in terminating the
      rights of a parent shall give primary consideration to the
      developmental, physical and emotional needs and welfare of the
      child. The rights of a parent shall not be terminated solely on
      the basis of environmental factors such as inadequate housing,
      furnishings, income, clothing and medical care if found to be
      beyond the control of the parent. With respect to any petition
      filed pursuant to [S]ubsection (a)(1), (6) or (8), the court shall
      not consider any efforts by the parent to remedy the conditions
      described therein which are first initiated subsequent to the
      giving of notice of the filing of the petition.

23 Pa.C.S.A. § 2511(a)(1), (2), (5), (8) and (b).

      In the case sub judice, Father does not challenge, and there is no

dispute, that the record sufficiently establishes the grounds for termination

under Subsection 2511(a). Rather, Father focuses his challenge on the trial

court’s determination that termination of Father’s parental rights was

appropriate under Subsection 2511(b).

      We have discussed our analysis under Subsection 2511(b) as follows:

      S[ubs]ection 2511(b) focuses on whether termination of parental
      rights would best serve the developmental, physical, and
      emotional needs and welfare of the child. As this Court has

                                        -8-
J-S21031-16


      explained, S[ubs]ection 2511(b) does not explicitly require a
      bonding analysis and the term ‘bond’ is not defined in the
      Adoption Act. Case law, however, provides that analysis of the
      emotional bond, if any, between parent and child is a factor to
      be considered as part of our analysis.           While a parent's
      emotional bond with his or her child is a major aspect of the
      [S]ubsection 2511(b) best-interest analysis, it is nonetheless
      only one of many factors to be considered by the court when
      determining what is in the best interest of the child.
            [I]n addition to a bond examination, the trial court
            can equally emphasize the safety needs of the child,
            and should also consider the intangibles, such as the
            love, comfort, security, and stability the child might
            have with the foster parent. Additionally, this Court
            [has] stated that the trial court should consider the
            importance of continuity of relationships and whether
            any existing parent-child bond can be severed
            without detrimental effects on the child.

In re Adoption of C.D.R., 111 A.3d 1212, 1219 (Pa.Super. 2015)

(quotation, quotation marks, and citations omitted).

      In the case sub judice, the trial court found, in relevant part, the

following:

      The record established that Child would not suffer any
      irreparable harm by terminating Father’s parental rights. Father
      and Child do not have a parent/child bond due to lack of
      visitation and contact. The record established that Father has
      been incarcerated since January [of] 2010, and that his last visit
      with the Child took place in 2009, approximately six years ago.
      Father admitted on August 10, 2015, under oath, that he last
      saw the Child in 2009. Accordingly, the last time [C]hild directly
      interacted with her Father occurred when she was six years old.
      The trial court did not abuse its discretion in determining that
      Child’s best interest will be served by terminating Father’s
      parental rights given an absence of a bond with Father, Father’s
      long term incarceration, and the fact Child does not speak or ask
      about her Father. Father is incarcerated due to his own actions,
      and the record established that Father would not be able to
      establish a bond with the Child in the foreseeable future due to
      his confinement for life. Child has been in foster care for too

                                    -9-
J-S21031-16


      long and needs permanency and stability. Father is serving a life
      sentence. Father’s continued incarceration may be a factor into
      a determination of [C]hild’s best interest. Recently, [C]hild was
      removed from her current placement. CUA has found the
      [P]aternal [A]unt to be an appropriate permanent resource for
      [C]hild. Child wants to be with her aunt. Child needs stability.
      The trial court approved the placement.

Trial Court Opinion, 10/13/15, at 4 (citations omitted).

      We find no abuse of discretion in this regard.            More specifically,

contrary to Father’s argument, we conclude the trial court adequately

considered the needs and welfare of Child, as well as properly found there

was no parent-child bond. See In re K.Z.S., 946 A.2d 753, 763 (Pa.Super.

2008) (indicating when there is no evidence of any bond between the parent

and child it is reasonable to infer that no bond exists). To the extent Father

focuses on Child’s testimony that she would like to receive telephone calls or

letters from Father, the record reveals Father was “unable to satisfy the

irreducible minimum requirements of parenthood.”           See In re T.D., 949

A.2d 910, 920-23 (Pa.Super. 2008).             Simply put, “[t]his Court will not

prolong instability for Child when it is clear that . . . Father will be unable to

provide for Child's basic needs in the near future.” In re K.H.B., 107 A.3d

175, 183 (Pa.Super. 2014) (citation omitted).

      Father next argues the trial court erred in changing the permanency

goal for Child to adoption.

      This Court has stated:

      When reviewing an order regarding the change of a placement
      goal of a dependent child pursuant to the Juvenile Act, 42 Pa.

                                      - 10 -
J-S21031-16


      C.S.A. § 6301, et seq., our standard of review is abuse of
      discretion. When reviewing such a decision, we are bound by
      the facts as found by the trial court unless they are not
      supported in the record.

In re B.S., 861 A.2d 974, 976 (Pa.Super. 2004) (citation omitted).

      Subsection 6351(f) of the Juvenile Act sets forth the following

pertinent inquiries for the reviewing court as it pertains to the disposition of

a dependent child:


      (f) Matters to be determined at permanency hearing.—

      At each permanency hearing, a court shall determine all of the
      following:

         (1) The continuing necessity for and appropriateness of
         the placement.

         (2) The appropriateness, feasibility and extent of
         compliance with the permanency plan developed for the
         child.

         (3) The extent of progress made toward alleviating the
         circumstances which necessitated the original placement.

         (4) The appropriateness and feasibility of the current
         placement goal for the child.

         (5) The likely date by which the placement goal for the
         child might be achieved.

         (5.1) Whether reasonable efforts were made to finalize
         the permanency plan in effect.

         (6) Whether the child is safe.

                                *      *      *


         (9) If the child has been in placement for at least 15 of
         the last 22 months or the court has determined that

                                     - 11 -
J-S21031-16


         aggravated circumstances exist and that reasonable
         efforts to prevent or eliminate the need to remove the
         child from the child’s parent, guardian or custodian or to
         preserve and reunify the family need not be made or
         continue to be made, whether the county agency has filed
         or sought to join a petition to terminate parental rights
         and to identify, recruit, process and approve a
         qualified family to adopt the child unless:

           (i) the child is being cared for by a relative best
           suited to the physical, mental and moral welfare of
           the child.

           (ii) the county agency has documented a compelling
           reason for determining that filing a petition to
           terminate parental rights would not serve the needs
           and welfare of the child; or

           (iii) the child’s family has not been provided with
           necessary services to achieve the safe return to the
           child’s parent, guardian or custodian within the time
           frames set forth in the permanency plan.

42 Pa.C.S.A. § 6351(f)(1)-(6), (9).

     Additionally,

     The trial court must focus on the child and determine the goal
     with reference to the child’s best interests, not those of the
     parents. Safety, permanency, and well-being of the child must
     take precedence over all other considerations. Further, at the
     review hearing for a dependent child who has been removed
     from the parental home, the court must consider the statutorily
     mandated factors. These statutory mandates clearly place the
     trial court’s focus on the best interests of the child.

In re S.B., 943 A.2d 973, 978 (Pa.Super. 2008) (emphasis in original)

(quotations, quotation marks, and citation omitted).

     Here, the record reflects that the trial court appropriately considered

Child’s best interests in deciding whether to change the permanency goal to


                                      - 12 -
J-S21031-16


adoption.   The competent evidence in the record supports the trial court’s

determinations that Child has been in foster care for twenty-one months,

and that Father “will remain incarcerated for life and Father’s parole is not

only uncertain but improbable.” Trial Court Opinion, filed 10/13/15, at 5.

Moreover, the trial court found “it is in the best interest of Child to be in a

home that will keep her safe, provide stability, permanency and comfort for

Child’s needs and welfare.” Id.     We find no abuse of discretion in this

regard.

      For all of the foregoing reasons, we conclude the trial court did not

abuse its discretion by involuntarily terminating Father’s parental rights to

Child. Moreover, we conclude the trial court did not abuse its discretion in

changing Child’s permanency goal to adoption.

      Decree and Order Affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/2/2016




                                    - 13 -